                                                                           FILE-.0
                  IN THE UNITED STATES DISTRICT COURT                        NOV 2 8 ;
                      FOR THE DISTRICT OF MONTANA                         Cieri<, U.S Diltric   .. rt
                                                                             District Of Mont
                           MISSOULA DIVISION                                       Missoula




 COLUMBIA FALLS ALUMINUM                             CV 18-131-M-DWM
 COMPANY, LLC,

              Plaintiff,
                                                             ORDER
       vs.

 ATLANTIC RICHFIELD COMPANY,

              Defendant.


      Defendant Atlantic Richfield Company moves for the admission of Jonathan

W. Rauchway to practice before this Court in this case with Randy J. Cox to act as

local counsel. Mr. Rauchway's application appears to be in order.

      Accordingly, IT IS ORDERED that Defendant' s motion to admit Jonathan

W. Rauchway pro hac vice (Doc. 19) is GRANTED on the condition that Mr.

Rauchway shall do his own work. This means that Mr. Rauchway must do his own

writing; sign his own pleadings, motions, and briefs; and appear and participate

personally. Counsel shall take steps to register in the Court's electronic filing

system ("CM-ECF"). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.



                                           1
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Rauchway, within fifteen (15) days of the date of this Order:

      (1)    "certify in writing and under oath" to the Montana Supreme Court and

the State Bar that "he ... will be bound by the[] Rules of Professional conduct in

his ... practice of law in this State and will be subject to the disciplinary authority

of this State," Mont. R. Prof. Cond. 8.5; D. Mont. L.R. 83.l(d)(3)(J), and

      (2)    file a notice in this Court acknowledging his admission under the

terms set forth above.
                            t-
      DATED this    _2jf_day of November, 2018.




                                           2
